Citation Nr: 0925042	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as "jungle rot".


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1944 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Indianapolis, Indiana, which, in pertinent part, denied 
service connection for jungle rot.

The appellant testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.

In October 2008, the Board remanded this claim for a VA 
examination, while denying several others.  The claim returns 
now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is a combat veteran.

2.  The appellant's accounts of his medical history are not 
credible.

3.  The appellant's present skin conditions, to include 
seborrheic keratosis and atopic dermatitis over the trunk and 
chronic venous insufficiency with venous stasis dermatitis of 
both lower legs and rosacea, are not at least as likely as 
not related to the appellant's service.




CONCLUSION OF LAW

The appellant's skin condition was not incurred in or 
aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2006 satisfied the duty to notify 
provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The March 2006 letter did not provide 
elements four and five of Dingess.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, fully compliant notice was sent to the 
appellant in a July 2007 letter.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in July 2007, he was 
provided ample opportunity to respond with additional 
argument and evidence, including testimony before the 
undersigned and the claim was readjudicated repeatedly, with 
the most recent supplemental statement of the case issued to 
the appellant in March 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his skin condition can be directly 
attributed to service.  As noted below, the Board finds that 
the VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of the private and VA 
medical records in the appellant's claims file.  It considers 
all of the pertinent evidence of record, to include the 
service treatment records, post-service VA treatment, and the 
statements of the appellant, and provides a rationale for the 
opinion stated.  Further examination or opinion is not needed 
on the skin claim because, at a minimum, the preponderance of 
the competent evidence is that the claimed conditions may not 
be associated with the appellant's military service.  As 
discussed below, the appellant's statements are incredible, 
leaving no evidence in favor of this claim.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).



II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board remanded this claim for an examination to determine 
the nature and extent of his skin condition.  The December 
2008 VA examination indicates that the appellant had 
scattered telangiectasias, scattered erythematous papules, 
with shiny, thinned out skin on the bilateral lower 
extremities, brawny hyperpigmentation, many superficial 
varicose veins and no significant edema.  The diagnoses were 
seborrheic keratosis and atopic dermatitis over the trunk and 
chronic venous insufficiency with venous stasis dermatitis of 
both lower legs.  Rosacea, noted in other VA treatment 
records, was not found at the December 2008 VA examination.  
Evidence of a current skin condition having been established, 
the Board turns to inservice incurrence.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  

The appellant is in receipt of the Combat Infantryman Badge.  
His military occupational specialty was a mortar gunner.  His 
service records reflect that he served in the Philippines 
during 1945.  The Board notes that seborrheic keratosis and 
atopic dermatitis are not consistent with the conditions of 
combat.  There is no allegation that combat is in any way 
related to the skin condition.  The Board turns to other 
evidence of inservice incurrence.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has claimed that he has had some sort of skin 
condition since his service in the Philippines.  He contends 
that it has been present in some fashion since that time.  

During the December 2008 VA examination, the appellant made a 
series of claims that deprive his statements of any 
credibility.  The appellant alleged that he was stationed in 
the South Pacific in World War II, with service in "New 
Guinea, the Philippines, China, Burma, etc."  The appellant 
described developing "jungle crud" in the Philippines.  He 
reported large welts, colonies of "white blisters" 
"pimples" and pustules all over his body.  He also reported 
developing "jungle rot" in the groin, under both arms and 
feet.  He reported being told later that "jungle rot" was a 
form of leprosy.  He reported treatment from a medic, 
receiving sulfa powder and liquid paint medicine.  He also 
indicated that he had several open wounds on the head and was 
treated with maggots from cadavers to prevent gangrene.  

Virtually none of the appellant's statements are credible.  
As noted above, the appellant's service personnel records 
show foreign service in the Philippines.  The appellant has, 
at various times, but in particular at a June 2005 VA 
examination, claimed having inservice diagnoses of leprosy, 
malaria, Dengue fever and encephalitis.  In March 1985, the 
appellant claimed having inservice diagnoses of hepatitis and 
dysentery.  While the appellant has described being sick 
during service in the Philippines, the appellant has 
repeatedly indicated that he remained in the field, with 
little medical attention.  The Board is unclear how the 
appellant could know that he contracted encephalitis, Dengue 
fever, malaria, leprosy and hepatitis without significant 
medical attention.  If he did contract these diseases, it is 
unclear how he survived repeated infections of such lethal 
diseases.  The appellant did contract pulmonary tuberculosis 
during service, for which he is service connected.  The 
appellant was thoroughly evaluated in connection with his 
tuberculosis, between discovery of tuberculosis in August 
1946 and the last examination finding inactive tuberculosis 
in June 1947.  The appellant did not report any of these 
other diseases (to include skin problems) to doctors at that 
time, despite ongoing medical attention and repeated, 
specific questioning about his service in the Pacific.  There 
was also no objective indication of a skin disorder at that 
time.  In March 1985, the appellant had developed a right 
side maxillary sinus abscess and underwent corrective 
surgery.  The cyst was thought to be due to impacted teeth.  
The appellant maintained that the teeth were impacted due to 
a helmet which struck him in the face following an explosion 
in combat.  When describing his history at the June 2005 VA 
examination, the appellant stated that he had trauma to the 
face and teeth that required "facial reconstructive 
surgery."  The appellant testified to the same before the 
undersigned.  The Board notes, however, that the surgery in 
1985 was not reconstructive in nature.  The appellant has 
also testified that he had two teeth pulled by a medic 
immediately following the helmet injury; however, the 
appellant's several post-service dental evaluations show 
three missing teeth, which were missing at entry to service.  
Finally, there is no evidence of several opens wounds on the 
head, much less the application maggots to prevent gangrene.  
The Board finds that these are exaggerations based on other 
comments made during the course of the appellant's post-
service treatment history, his claims history with VA and the 
current claim.  While the Board does not believe that the 
appellant is intentionally misleading, the Board does not 
find that the appellant is credible regarding his medical 
history.

Having determined that the appellant is not credible, the 
Board turns to other possible sources of evidence.  As noted, 
the appellant's service treatment records and VA treatment 
records from 1948 and 1949 contain no reference to a skin 
disability.  There is no additional evidence for decades 
thereafter.  

The appellant was noted to have atypical dermatitis in a June 
2007 VA treatment note.  As noted above, the appellant 
received a December 2008 VA examination finding that he had 
seborrheic keratosis and atopic dermatitis over the trunk and 
chronic venous insufficiency with venous stasis dermatitis of 
both lower legs.  A medical opinion was offered following the 
December 2008 VA examination as to whether the appellant's 
diagnosed skin conditions could be related to service.  The 
opinion was that such a relationship was less likely than 
not, given the lack of records showing the condition for 
decades after service.  Since the Board has determined that 
the appellant is incredible, the opining doctor could base 
his opinion only on the records in the file.  Accordingly, 
the opinion is based on all available, credible, competent 
evidence.  The Board finds that the appellant's skin 
conditions, to include seborrheic keratosis and atopic 
dermatitis over the trunk and chronic venous insufficiency 
with venous stasis dermatitis of both lower legs and rosacea, 
are not at least as likely as not related to service.  
Service connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's skin condition claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disability, 
claimed as "jungle rot," is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


